 



Exhibit 10.9
November 1, 2005
Mr. G. Stephen Finley
3011 N. Cotswold Manor Drive
Kingwood, TX 77339
Dear Steve:
As we have agreed, your employment with Baker Hughes Incorporated (hereinafter
referred to as (“Company”) will terminate on the date of your retirement. The
purpose of this letter (the “Agreement”) is to set forth certain agreements and
understandings regarding, among other things:
•    The termination of your employment upon retirement;
•    Certain benefits the Company has agreed to provide to you upon termination
of your employment;
•    Your agreement to provide consulting services and the Company’s agreement
to compensate you for those services;
•    Your agreement to certain obligations of confidentiality, non-competition
and cooperation; and
•    Your release of any and all claims against the Company
When you and I have signed this letter, it will constitute a complete agreement
on all of these issues.

1.   RETIREMENT:       You decided to retire from the Company on March 31, 2006
(the “Effective Date”). Your employment terminates as of the Effective Date.
Your final payroll check for wages earned through the Effective Date will be
distributed to you, net of all required taxes and other deductions, as soon as
possible, but not later than April 30, 2006.

2.   SEPARATION BENEFITS:       The Company will provide you with two kinds of
separation benefits at the time of your termination. First, you will receive
regular separation benefits as defined below. Second, in recognition of your
specialized knowledge and of your position as an officer of the Company, the

1



--------------------------------------------------------------------------------



 



Company is offering you enhanced separation benefits. You will receive the
regular separation benefits even if you decline to sign this letter and execute
the release of claims.
(a) Regular Separation Benefits
Year 2005 ICP Bonus — Your bonus for fiscal year 2005 will be based on your
accumulated eligible wages for fiscal year 2005 determined with reference to the
formal written objectives set forth for your position of Senior Vice President,
Finance and Administration, and Chief Financial Officer in the Incentive
Compensation Plan, and will be paid by March 15, 2006. If the consolidated
results for Baker Hughes Incorporated exceed Over-achievement, the excess
portion that would be “banked” will be paid to you in conjunction with your
incentive payment. The bonus will be determined at the Company’s sole
discretion, based on fiscal 2005 audited results.
Year 2006 ICP Bonus — Your bonus for fiscal year 2006 will be based on your
accumulated eligible wages for fiscal year 2006 determined with reference to the
formal written objectives set forth for your position of Senior Vice President,
Finance and Administration, and Chief Financial Officer in the Incentive
Compensation Plan, and will be paid by March 15, 2007. If the consolidated
results for Baker Hughes Incorporated exceed Over-achievement, the excess
portion that would be “banked” will be paid to you in conjunction with your
incentive payment. The bonus will be determined at the Company’s sole
discretion, based on fiscal 2006 audited results. You will not be eligible for
any other bonus consideration beyond the Effective Date.
Health and Welfare Benefits - If you were participating in medical, dental,
and/or vision coverage for yourself and any eligible dependent(s), all active
coverage will end as of the Effective Date. The Benefits Center will send you a
packet regarding continuation of benefits under COBRA (Consolidated Omnibus
Benefits Reconciliation Act), and you and/or your eligible dependent(s) may
elect to continue coverage for an additional 18 months, provided you timely
enroll for coverage and make the required premium payments.
As an alternative, you have the option of enrolling in the Retiree Medical Plan
based on your age and years of service. If you select this option, the Benefits
Center will send you a packet regarding continuation of benefits, and you and/or
your eligible dependent(s) may elect to continue coverage. Your retiree medical
premiums are subsidized by the Company and will be billed to you by the Benefits
Center. You will be solely responsible for payment of the retiree premiums for
both yourself and your covered dependents, if any. You can also contact the
Benefits Center directly at 1-866-244-3539 for more information and to answer
any questions.
All other health and welfare benefits end as of the Effective Date.
Thrift Plan – You have the option of leaving your money in the Plan, or you may
request a distribution of your account at any time after your retirement.
Pension Plan – You are not currently vested in the Pension Plan, therefore, your
current Pension Plan balance is forfeited.
Prior Pension Plan – Your account balance will be distributed in accordance with
Plan terms.
Vested Supplemental Retirement Plan (SRP) – You elected to have your account
balance paid out in January following your separation from service. Under The
American Jobs Creation Act (AJCA), you will not be deemed to have separated from
service, with respect to amounts subject to AJCA, if you continue as a
consultant following your retirement date. Therefore, your SRP

2



--------------------------------------------------------------------------------



 



distribution for plan years 2003 and 2004 will occur in January, 2007 and the
distribution for plan year 2005 will occur in January, 2008. You are not
currently vested in the SRP Pension; therefore, that portion of your balance is
forfeited.
Stock Options – In accordance with the terms of your current outstanding stock
options, (1) all options immediately vest upon the Effective Date, and (2) you
have up to three years from the Effective Date, but not later than the
Expiration Date of each grant, to exercise options granted in the year 2003 and
prior. You will have five years from the Effective Date to exercise options
granted in the year 2004 and 2005.
Final Expenses — The Company agrees to reimburse you for all outstanding
business expenses in accordance with Company policy. You will prepare and submit
a final expense account reimbursement request for expenses incurred prior to the
Effective Date. Such expense account reimbursement request will be reviewed and
paid in accordance with Company policy. You agree and consent to allow the
Company to deduct from any payments you would otherwise be entitled to receive
any amounts that you owe to the Company as of the Effective Date.
Perquisites — All perquisite payments terminate as of the Effective Date.
Equity Awards – You will not be eligible for any awards under any Company
Long-Term Incentive Plan while an employee or a consultant in 2006 and 2007.
Performance Plan Awards – All target awards made under the 2004-2006 and
2005-2007 Performance Plans, respectively, will terminate as of the Effective
Date.
Vacation — Within thirty days of the Effective Date, you will receive payment
for all accrued, but unused, vacation accumulated in the year 2006.
(b) Enhanced Separation Benefits
These enhanced separation benefits are benefits to which you are not entitled
pursuant to any agreement, or under any policy or practice of the Company. You
acknowledge that the Company has no obligation to provide you with these
benefits and that these benefits constitute a valuable consideration justifying
your agreement to provide the release set forth in Section 5 of this letter.
Restricted Stock — The Company issued 14,400 restricted shares of Common Stock
of the Company to you on January 26, 2005. As an additional enhanced separation
benefit, the Company agrees that two-thirds of these restricted shares (9,600)
will vest as of the Effective Date, provided that you continue employment with
the Company until the Effective Date, and will be distributed to you, net of all
required taxes, as soon as possible, not later than April 30, 2006.
In addition, the Company issued 20,000 restricted shares of Common Stock of the
Company to you on October 23, 2002. These shares are scheduled to vest on
June 30, 2006. As an additional enhanced separation benefit, the Company agrees
all of these restricted shares (20,000) will vest as of the Effective Date,
provided that you continue employment with the Company until the Effective Date,
and will be distributed to you, net of all required taxes, as soon as possible,
not later than April 30, 2006 .

3



--------------------------------------------------------------------------------



 



3.   CONSULTING SERVICES:

The Company has requested, and you have agreed, to serve as a Consultant for a
period of twelve months following the Effective Date, to include the period
April 1, 2006 through March 31, 2007.
As a Consultant, you agree to, upon request, provide assistance and advice to
the Company with respect to the Company’s worldwide operations with which you
have experience by reason of your employment by the Company. In connection with
such assistance and advice you agree that, if so requested by the Chairman and
Chief Executive Officer, you will:
     (1) Upon reasonable notice, undertake reasonable travel at the expense of
the Company, and in accordance with the Company’s existing travel and
reimbursement policies;
     (2) Make yourself available on reasonable notice to consult with directors,
management personnel, and other agents or employees of the Company regarding
matters relating to the Company’s past and ongoing business operations;
     (3) Perform other business-related tasks as might be subsequently
identified.
It is understood that in your capacity as an independent contractor consultant,
the Company will not provide you with an office on or off the premises, office
equipment, or support personnel.
You acknowledge and agree that in the same manner that your employment
relationship prevented you from advising or otherwise working for a competitor
of the Company, by your agreement to provide assistance and advice to the
Company during the period when you are serving as a Consultant in accordance
with the terms of Section 3 of this letter, you are similarly restricted in your
ability to advise or otherwise work for a competitor of the Company. For the
purpose of this letter, the term “competitor of the Company” will be construed
broadly to include without limitation any entity or enterprise that employs
engineers, geoscientists, and field service personnel who apply knowledge and
technology to find, develop, and produce oil and gas, as well as those
enterprises that provide products and services for drilling, formation
evaluation, completion and production of hydrocarbons. You agree that this
restriction in your ability to advise or otherwise work for a competitor of the
Company is necessary to protect the Confidential Information the Company has
provided to you in your confidential relationship as an officer of the Company,
and that which the Company will provide to you in your capacity as a consultant.
In return for your agreement to provide Consulting Services and maintain or
protect the confidentiality of the Company’s confidential information, the
Company agrees to pay you a fee in the amount of $44,583.33 per month. This fee
will be paid to you in monthly installments, beginning May 1, 2006, following
the Company’s receipt of your invoice. Each invoice submitted shall show, in
reasonable detail, the reasonable expenses incurred during such period, plus the
monthly fee stated in this paragraph. You agree that the Company shall treat you
as an employee for United States employment tax purposes and it shall be
entitled to withhold all employment taxes attributable to the fees paid pursuant
to this Agreement. The Company shall furnish to you a Form W-2 reflecting as
compensation all amounts of fees paid to you hereunder and reflecting the
amounts withheld and paid over to the appropriate governmental authorities as
employment taxes.
Should you fail to provide the consulting service as described above, or protect
the Company’s confidential information, or you work for or advise a competitor
of the Company, the Company

4



--------------------------------------------------------------------------------



 



may terminate this Agreement prior to its expiration, citing breach of this
Agreement, upon thirty days written notice.

4.   COVENANTS:

(a) Agreement Not to Compete in order to Protect Confidential Information
You already possess, and the Company agrees and promises that it will provide
you with additional, sensitive and confidential information and trade secrets,
all of which will be necessary for the continued performance of your job duties
to the Effective Date. Accordingly, as a promise ancillary to and in exchange
for the Company’s promise to provide you with sensitive and confidential
information and trade secrets, you agree that, for a period of twelve months,
during the Consulting Period after the Effective Date, you will not, without the
written consent of the Company, at any time, directly or indirectly serve as an
employee, director, consultant, or otherwise provide services, advice or
assistance to any person, association, or entity that is a competitor of the
Company, whether in operations, research, marketing, engineering, process,
finance or administration. You agree that this restriction in your ability to
represent a competitor of the Company is necessary to protect the Confidential
Information the Company has already provided and promised to further provide to
you. Because your agreement to refrain from competition for a total period of
twelve months is ancillary to the Company’s promise to provide you with
confidential information, that agreement will survive the termination of your
employment.
You recognize the restriction stated herein as reasonable in protecting the
proprietary information, trade secrets, and technology of the Company. Although
the Company has attempted to place no more than reasonable limitations on your
subsequent employment opportunities consistent with the Company’s protection of
its legitimate business interests, you may, at some time in the future, feel
that such limitations constitute a serious handicap to you in securing further
employment. In such case, you agree to make a written request to the Company for
waiver or reformation of rights under Section 4(a) of this letter before
accepting employment in conflict with this Section or any other section of this
letter, such request to include the name and address of the proposed employer
and location, position, and duties of proposed employment. A waiver, unqualified
or upon stated conditions, may be granted by the Company in its discretion.
(b) Non-Solicitation
During the period covered in paragraph 4(a), you shall not, directly or
indirectly:
     (1) interfere with the relationship of the Company or any Affiliate with,
or endeavor to entice away from the Company or any Affiliate, any individual or
entity who was or is a material customer or material supplier of, or who has
maintained a material business relationship with, the Company or its Affiliates;
     (2) establish (or take preliminary steps to establish) a business with, or
cause or attempt to cause others to establish (or take preliminary steps to
establish) a business with, any employee or agent of the Company or any of its
Affiliates, if such business is or will compete with the Company or any of its
Affiliates; or;
     (3) employ, engage as a consultant or adviser, or solicit the employment,
engagement as a consultant or adviser, of any employee or agent of the Company
or any of its Affiliates, or cause or attempt to cause any individual or entity
to do any of the foregoing.

5



--------------------------------------------------------------------------------



 



(c) Cooperation and Assistance
Definition of Cooperation — As used in this agreement, “cooperate” and
“cooperation” includes making yourself available in response to all reasonable
requests by the Company or the Securities and Exchange Commission (“SEC”) or
Department of Justice (“DOJ”) for information, whether the request is informal
or formal (e.g., in response to a subpoena in a legal proceeding), and includes
fully, completely, and truthfully answering questions or providing testimony in
any related proceeding, civil or criminal.
Agreement to Cooperate — You agree, acknowledge, represent and warrant that:
     (1) you are aware that the Company is currently under investigation by the
SEC and the DOJ;
     (2) you have (i) not engaged in, nor encouraged any individual, in any way,
to engage in the destruction or secreting of any information, in any form,
including but not limited to documents and emails (“documentation”), that might
be relevant to any investigation referenced in subsection 4(c)(1) above;
(ii) turned over all documentation in response to prior requests; and
(iii) responded, fully and truthfully, to all questions related to or arising
from the subject matter of any such investigation that have been posed to you by
employees, representatives of the Company, or any government agency;
     (3) for a period of two (2) years after the Effective Date, upon reasonable
request, you will cooperate fully with the Company and its Affiliates, past or
present, in connection with any internal investigation initiated by the Company,
its Affiliates, and any successors in interest, as well as with any external
investigation initiated by the government or agency or instrumentality thereof
in accordance with the Company’s Internal Investigations policy and Cooperation
with Government Investigations policy;
     (4) for a period of two (2) years after the Effective Date, upon reasonable
request of the Company, any subsidiary of the Company, or any
successor-in-interest, you will provide all documentation and information in
your possession or control related to any internal or external investigation of
the Company and its Affiliates; and
     (5) after two (2) years after the Effective Date, you agree upon request to
provide continuing reasonable cooperation with the Company or any of its
Affiliates in responding to internal or governmental investigations; all
reasonable expenses you incur in rendering such cooperation will be reimbursed
by Company.
(d) Confidentiality
Confidential Information – During the course of your employment with the
Company, you have had access and received Confidential Information. You are
obligated to keep confidential all such Confidential Information for a period of
not less than 12 months following the Effective Date. Moreover, you understand
and acknowledge that your obligation to maintain the confidentiality of trade
secrets and other intellectual property is unending. As an exception to this
confidentiality obligation you may disclose the Confidential Information (i) in
connection with enforcing your rights under any Plan relevant to the terms of
this Agreement, or if compelled by law, and in either case, you shall provide
written notice to the Company prior to the disclosure or (ii) if the Company
provides written consent prior to the disclosure.

6



--------------------------------------------------------------------------------



 



(e) Property
Agreement to Return Company Property – Immediately prior to the Effective Date,
you will return to the Company all Company property in your possession,
including but not limited to, computers, credit cards and all files, documents
and records of the Company, in whatever medium and of whatever kind or type. You
agree and hereby certify that you have returned, or will return prior to the
Effective Date, all proprietary or confidential information or documents
relating to the business and affairs of the Company and its affiliates. You
further agree that should it subsequently be determined by the Company’s Office
of the General Counsel that you have failed to return all proprietary or
confidential information and documents in your possession or control relating to
the business and affairs of the Company and its affiliates, you will be
obligated to return all monies and other benefits paid to you pursuant to this
Agreement.
In addition, you authorize the Company to deduct from any final payments to you
in accordance with the terms of this Agreement, any outstanding amounts that you
owe the Company.

5.   RELEASE OF CLAIMS:

You hereby acknowledge that your relationship with the Company is an “at-will
employment relationship,” meaning that either you or the Company could terminate
the relationship with or without notice and or without cause, at any time.
Nevertheless, in consideration for the separation benefits described in
Section 2 of this letter, you hereby provide the Company with an irrevocable and
unconditional release and discharge of claims.
This release and discharge of claims applies to (i) Baker Hughes Incorporated,
(ii) to each and all of its parent, subsidiary or affiliated companies,
(collectively, “the Company”), (iii) to the Company’s officers, agents,
directors, supervisors, employees, representatives, and their successors and
assigns, whether or not acting in the course and scope of employment, and
(iv) to all persons acting by, through, under, or in concert with any of the
foregoing persons or entities.
The claims subject to this release include, without limitation, any and all
claims related or in any manner incidental to your employment with the Company
or the termination of that employment relationship. The parties understand the
word “claims” to include all actions, claims, and grievances, whether actual or
potential, known or unknown, and specifically but not exclusively all claims
arising out of your employment with the Company and the termination of your
employment. All such claims (including related attorneys’ fees and costs) are
forever barred by this Agreement and without regard to whether those claims are
based on any alleged breach of a duty arising in a statute, contract, or tort;
any alleged unlawful act, including, without limitation, age discrimination; any
other claim or cause or cause of action; and regardless of the forum in which it
might be brought. This release applies to any claims brought by any person or
agency on behalf of you or any class action pursuant to which you may have any
right or benefit.
You promise never to file a lawsuit asserting any claims that are released by
you and further promise not to accept any recoveries or benefits which may be
obtained on your behalf by any other person or agency or in any class action and
do hereby assign any such recovery or benefit to the Company. If you sue the
Company in violation of this Agreement, you shall be liable to the Company for
its reasonable fees and other litigation costs incurred in defending against
such a suit. Additionally, if you sue the Company in violation of this
Agreement, the Company can require you to return all monies and other benefits
paid to you pursuant to this Agreement.

7



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, the release contained herein shall not apply to
(i) any rights that you may have under the Company’s retirement plans including
the 401(k) plan, (ii) any rights you may have under this Agreement, (iii) your
right under applicable law (i.e., the COBRA law) to continued medical insurance
coverage at your expense, and (iv) your statutory right to file a charge with
Equal Employment Opportunity Commission (“EEOC”) or the Texas Commission on
Human Rights (“TCHR”), to participate in an EEOC or TCHR investigation or
proceeding, or to challenge the validity of the release, consistent with the
requirements of 29 U.S.C. § 626 (f)(4).
In connection with this release, you understand and agree that:
     (1) You have a period of 21 days within which to consider whether you
execute this Agreement, that no one hurried you into executing this Agreement
during that 21 day period, and that no one coerced you into executing this
Agreement.
     (2) You have carefully read and fully understand all the provisions of the
release set forth in Section 5 of this letter, and declare that the Agreement is
written in a manner that you understand.
     (3) You are, through this Agreement, releasing the Company from any and all
claims you may have against the Company and the other parties specified above,
and that this Agreement constitutes a release and discharge of claims arising
under the Age Discrimination in Employment Act (ADEA), 29 U.S.C. § 621-634,
including the Older Workers’ Benefit Protection Act, 29 U.S.C. § 626(f).
     (4) You declare that your agreement to all of the terms set forth in this
Agreement is knowing and is voluntary.
     (5) You knowingly and voluntarily intend to be legally bound by the terms
of this Agreement.
     (6) You acknowledge that the Company is hereby advising you in writing to
consult with an attorney of your choice prior to executing this Agreement.
     (7) You understand that rights or claims that may arise after the date this
agreement is executed are not waived. You understand that you have a period of
seven days to revoke your agreement to give the Company a complete release in
exchange for separation benefits, and that you may deliver notification of
revocation by letter or facsimile addressed to me. You understand that this
Agreement will not become effective and binding, and that none of the separation
benefits described above in Section 2 of this letter will be provided to you
until after the expiration of the revocation period. The revocation period
commences when you execute this Agreement and ends at 11:59 p.m. on the seventh
calendar day after execution, not counting the date on which you execute this
Agreement. You understand that if you do not deliver a notice of revocation
before the end of the seven-day period described above, this Agreement will
become final, binding and enforceable.
The Company’s decision to offer separation benefits in exchange for a release of
claims shall not be construed as an admission by the Company of (i) any
liability whatsoever, (ii) any violation of any of your rights or those of any
person, or (iii) any violation of any order, law, statute, duty, or contract.
The Company specifically disclaims any liability to you or to any other person
for any alleged violation of any rights possessed by you or any other person, or
for any alleged violation

8



--------------------------------------------------------------------------------



 



of any order, law, statute, duty, or contract on the part of the Company, its
employees or agents or related companies or their employees or agents.
You represent and acknowledge that in executing this Agreement you do not rely
and have not relied upon any representation or statement made by the Company, or
by any of the Company’s agents, attorneys, or representatives with regard to the
subject matter, basis, or effect of the Release set forth in this letter, other
than those specifically stated in this letter.
The release set forth in Section 5 of this letter shall be binding upon you, and
your heirs, administrators, representatives, executors, successors, and assigns,
and shall inure to the benefit of the Company as defined above. You expressly
warrant that you have not assigned, transferred or sold to any person or entity
any rights, causes of action, or claims released in this letter.

6.   MISCELLANEOUS:

Exclusive Rights and Benefits — The benefits described in this Agreement
supersede, negate and replace any other benefits owed to or offered by the
Company to you. This Agreement will be administered by the Company’s Senior
Labor Attorney, who will also resolve any issues regarding the interpretation,
implementation, or administration of the benefits described above. However, this
provision shall not be construed to limit your legal rights if a disagreement
exists to contest the decision of the Company’s Senior Labor Attorney.
Entire Agreement — This letter sets forth the entire agreement between you and
the Company with respect to each and every issue addressed in this letter, and
that entire, integrated agreement fully supersedes any and all prior agreements
or understandings, oral or written, between you and the Company pertaining to
the subject matter of this letter.
Exclusive Choice of Law and Arbitration Agreement — This letter constitutes an
agreement that has been executed and delivered in the State of Texas, and the
validity, interpretation, performance and enforcement of that agreement shall be
governed by the laws of that State.
In the event of any dispute or controversy arising under the agreement set forth
in this letter, or concerning the substance, interpretation, performance, or
enforcement of this Agreement, or in any way relating to this Agreement
(including issues relating to the formation of the agreement and the validity of
this arbitration clause), you agree to resolve that dispute or controversy,
fully and completely, through the use of final, binding arbitration. You further
agree to hold knowledge of the existence of any dispute or controversy subject
to this agreement to arbitrate, completely confidential. You understand and
agree that this confidentiality obligation extends to information concerning the
fact of any request for arbitration, any ongoing arbitration, as well as all
matters discussed, discovered, or divulged, (whether voluntarily or by
compulsion) during the course of such arbitration proceeding. Any arbitration
conducted pursuant to this arbitration provision will be conducted in accordance
with the rules of the American Arbitration Association in accordance with its
rules governing employment disputes. Any arbitration proceeding resulting
hereunder will be conducted in Houston, Texas before an arbitrator selected by
you and the Company by mutual agreement, or through the American Arbitration
Association. This arbitration agreement does not limit or affect the right of
the Company to seek an injunction to maintain the status quo in the event that
the Company believes that you have violated any provision of Sections 3, 4 or 5
of this letter. This arbitration agreement does not limit your right to file an
administrative charge concerning the validity of the release set forth in
Section 5 of this letter with any appropriate state or federal agency.

9



--------------------------------------------------------------------------------



 



Severability and Headings — The invalidity or unenforceability of a term or
provision of this Agreement shall not affect the validity or enforceability of
any other term or provision of this Agreement, which shall remain in full force
and effect. Any titles or headings in this Agreement are for convenience only
and shall have no bearing on any interpretation of this Agreement.
Confidentiality — You agree that, because the agreement set forth in this letter
is a special arrangement, you will keep the terms of this letter completely
confidential and will not disclose, describe or characterize those terms to any
current, former or prospective employee of the Company, or any representative of
the news media, except as specifically authorized by the Chairman and Chief
Executive Officer of Baker Hughes Incorporated. If any current, former, or
prospective employee of the Company asks about the terms and conditions of your
separation and consulting arrangement with the Company, you will respond by
stating that you reached a “satisfactory” arrangement with the Company. This
confidentiality provision does not prevent you from sharing information about
this letter with your spouse or your tax advisors provided that you inform them
of the obligation to keep the terms confidential.
Please initial each page and sign below.
ENTERED INTO in Houston, Texas as of the 9th day of December, 2005.
BAKER HUGHES INCORPORATED

         
By:
  /s/Chad C. Deaton    
 
 
 
    Chad C. Deaton    
 
      Chairman and Chief Executive Officer    

ENTERED INTO in Houston, Texas as of the 30th day of November, 2005.

         
By:
  /s/ G. Stephen Finley    
 
 
 
     G. Stephen Finley    

10



--------------------------------------------------------------------------------



 



February 15, 2006
Mr. G. Stephen Finley
3011 N. Cotswold Manor Drive
Kingwood, TX 77339
Dear Steve:
This letter is to clarify the section of your Termination Agreement dated
November 1, 2005 (Agreement) which pertains to the Baker Hughes Incorporated
Supplemental Retirement Plan (SRP). The distribution provisions of your SRP
account are covered in Subsection 2(a) of the Agreement. The last sentence of
the paragraph, which reads: “You are not currently vested in the SRP Pension;
therefore, that portion of your balance is forfeited” is not applicable to you,
as you will, in fact, be vested in the SRP Pension portion of your account on
your 55th birthday. Furthermore, the distribution for plan year 2006 will occur
in January 2010, pursuant to your distribution election made on such amount in
2005.
Please let me know if you have any questions.
Sincerely,
/s/Chad C. Deaton
Chad C. Deaton

11